Case 6:19-cv-01316-RBD-TBS Document 1 Filed 07/17/19 Page 1 of 9 PageID 1




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

 KEVIN LANGELLIER, on behalf of himself
 and on behalf of all others
 similarly situated,

         Plaintiff,

 v.                                              CASE NO.:

 BREVARD EXTRADITIONS INC
 d/b/a U.S. PRISONER TRANSPORT,

       Defendant.
 ____________________________________/

                      COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff, KEVIN LANGELLIER (“Plaintiff”), by and through undersigned

 counsel, on behalf of himself and on behalf of all others similarly situated, brings this action

 against Defendant, BREVARD EXTRADITIONS INC d/b/a U.S. PRISONER

 TRANSPORT (“Defendant”), and in support of his claims states as follows:

                               JURISDICTION AND VENUE

         1.      This is an action for damages under the Fair Labor Standards Act (“FLSA”),

 29 U.S.C. § 201 et seq., for failure to pay overtime wages under 29 U.S.C. § 215(a)(3).

 This Complaint is filed as a collective action under 29 U.S.C. § 216(b).

         2.      This Court has subject matter jurisdiction under 28 U.S.C. § 1331 and 29

 U.S.C. § 201 et seq.

         3.      Venue is proper in the Middle District of Florida, because all of the events

 giving rise to these claims occurred in Brevard County, Florida.
Case 6:19-cv-01316-RBD-TBS Document 1 Filed 07/17/19 Page 2 of 9 PageID 2




                                           PARTIES

        4.      Plaintiff is a resident of Pinellas County, Florida.

        5.      Defendant BREVARD EXTRADITIONS INC d/b/a U.S. PRISONER

 TRANSPORT operates a prisoner transportation company in Melbourne, in Brevard

 County, Florida.

                                GENERAL ALLEGATIONS

        6.      Plaintiff has satisfied all conditions precedent, or they have been waived.

        7.      Plaintiff has hired the undersigned attorneys and agreed to pay them a fee.

        8.      Plaintiff requests a jury trial for all issues so triable.

        9.      At all times material hereto, Named Plaintiff KEVIN LANGELLIER was

 employed by Defendant as an Extradition Agent.

        10.     The putative collective of similarly situated employees consists of all other

 Extradition Agents employed by Defendant within the last three years. These similarly

 situated persons will be referred to as “Members of the Collective” or “the Collective.”

        11.     At all times material hereto, Plaintiff and Members of the Collective were

 “engaged in the production of goods” for commerce within the meaning of Sections 6 and

 7 of the FLSA, and as such were subject to the individual coverage of the FLSA.

        12.     At all times material hereto, Plaintiff and Members of the Collective were

 “employees” of Defendant BREVARD EXTRADITIONS INC d/b/a U.S. PRISONER

 TRANSPORT within the meaning of the FLSA.




                                              2
Case 6:19-cv-01316-RBD-TBS Document 1 Filed 07/17/19 Page 3 of 9 PageID 3




        13.     At all times material hereto, Defendant BREVARD EXTRADITIONS INC

 d/b/a U.S. PRISONER TRANSPORT was an “employer” within the meaning of the FLSA,

 29 U.S.C. § 203(d).

        14.     Defendant BREVARD EXTRADITIONS INC d/b/a U.S. PRISONER

 TRANSPORT continues to be an “employer” within the meaning of the FLSA.

        15.     At all times material hereto, Defendant BREVARD EXTRADITIONS INC

 d/b/a U.S. PRISONER TRANSPORT was and continues to be an enterprise covered by

 the FLSA, as defined under 29 U.S.C. §§ 203(r) and 203(s).

        16.     At     all   times   relevant       to   this   action,   Defendant   BREVARD

 EXTRADITIONS INC d/b/a U.S. PRISONER TRANSPORT engaged in interstate

 commerce within the meaning of the FLSA, 29 U.S.C. § 203(s).

        17.     At all times relevant to this action, the annual gross sales volume of

 Defendant BREVARD EXTRADITIONS INC d/b/a U.S. PRISONER TRANSPORT

 exceeded $500,000 per year.

        18.     Specifically, Plaintiff and the Collective were not employed by Defendant

 in a bona fide administrative, executive, or professional capacity. In particular, Plaintiff

 and Members of the Collective had no authority to hire or terminate any other employee of

 Defendant; they had no special or professional qualifications and skills for the explicit use

 of which they were employed by Defendant; and they had no control whatsoever over

 Defendant’s business operations, even from an administrative standpoint.

        19.     Thus, Plaintiff and Members of the Collective are “non-exempt employees”

 who are covered by the FLSA.



                                                3
Case 6:19-cv-01316-RBD-TBS Document 1 Filed 07/17/19 Page 4 of 9 PageID 4




         20.    At all times material hereto, the work performed by Plaintiff and Members

 of the Collective was directly essential to the business performed by Defendant.

                                           FACTS

         21.    Named Plaintiff KEVIN LANGELLIER began working for Defendant as

 an Extradition Agent in July 2018, and he worked in this capacity until February 2019.

         22.    Plaintiff’s job duties included operation of a prisoner transportation vehicle.

         23.    At certain times during his employment the vehicles Plaintiff operated in

 the performance of his job duties had a weight of less than ten thousand and one (10,001)

 pounds. Further, Plaintiff did not operate vehicles to transport more than eight (8)

 passengers for compensation or more than fifteen passengers without compensation.

         24.    At various times material hereto, Plaintiff and the Collective worked hours

 in excess of forty (40) hours within a work week for Defendant, and they were entitled to

 be compensated for these overtime hours at a rate equal to one and one-half times their

 individual regular hourly rates.

         25.    Defendant failed to pay Plaintiff and Members of the Collective an

 overtime premium for all of the overtime hours that they worked, in violation of the

 FLSA.

         26.    By failing to accurately record, report, and/or preserve records of hours

 worked by Plaintiff and Members of the Collective, Defendant has failed to make, keep,

 and preserve records with respect to each of its employees in a manner sufficient to

 determine their wages, hours, and other conditions of employment, including Defendant’s

 employment practices, in violation of the FLSA, 29 U.S.C. § 201 et seq.




                                            4
Case 6:19-cv-01316-RBD-TBS Document 1 Filed 07/17/19 Page 5 of 9 PageID 5




        27.     Defendant’s actions were willful, and showed reckless disregard for the

 provisions of the FLSA.

                         COLLECTIVE ACTION ALLEGATIONS

        28.     Plaintiff brings this case as an “opt-in” collective action on behalf of

 similarly situated employees of Defendant (the “Collective”) pursuant to 29 U.S.C. §

 216(b). The Collective is composed of Extradition Agents whom Defendant failed to

 compensate for all overtime hours worked in accordance with the FLSA.

        29.     Therefore, Notice is properly sent to: “All Extradition Agents whom

 Defendant failed to compensate for all of the overtime hours that they worked from June

 2016 to the present.”

        30.     The total number and identities of the Collective members may be

 determined from the records of Defendant, and the Collective may easily and quickly be

 notified of the pendency of this action.

        31.     Plaintiff is similar to the Collective because he and the Collective have been

 unlawfully denied full payment of their overtime wages as mandated by the FLSA.

        32.     Plaintiff’s experience with Defendant’s payroll practices is typical of the

 experiences of the Collective.

        33.     Defendant’s failure to pay all overtime wages due at the rates required by

 the personal circumstances of the named Plaintiff or of the Collective is common to the

 Collective.

        34.     Overall, Plaintiff’s experience as an Extradition Agent who worked for

 Defendant is typical of that of the Collective.



                                             5
Case 6:19-cv-01316-RBD-TBS Document 1 Filed 07/17/19 Page 6 of 9 PageID 6




         35.     Specific job titles or job duties of the Collective do not prevent collective

 treatment.

         36.     Although the issues of damages can be individual in character, there

 remains a common nucleus of operative facts concerning Defendant’s liability under the

 FLSA in this case.

                      COUNT I – FLSA OVERTIME VIOLATIONS

         37.     Plaintiff realleges and readopts the allegations of Paragraphs 1 through 36

 of this Complaint, as fully set forth herein. Plaintiff brings this action on behalf of himself

 and all other similarly situated employees in accordance with 29 U.S.C. § 216(b). Plaintiff

 anticipates that as this case proceeds, other individuals will sign consent forms and join

 this collective action as plaintiffs.

         38.     During the statutory period, Plaintiff and the Collective worked overtime

 hours while employed by Defendant, and they were not properly compensated for all of

 these hours under the FLSA.

         39.     Defendant failed to compensate Plaintiff and the Collective for all of the

 overtime hours that Plaintiff and the Collective worked.

         40.     The Members of the Collective are similarly situated because they were all

 employed as Extradition Agents by Defendant, were compensated in the same manner, and

 were all subject to Defendant’s common policy and practice of failing to pay its Extradition

 Agents for all of the overtime hours that they worked in accordance with the FLSA.

         41.     This reckless practice violates the provisions of the FLSA, specifically 29

 U.S.C. § 207(a)(1). As a result, Plaintiff and the Members of the Collective who have



                                             6
Case 6:19-cv-01316-RBD-TBS Document 1 Filed 07/17/19 Page 7 of 9 PageID 7




 opted into this action are each entitled to an amount equal to their unpaid overtime wages

 as liquidated damages.

        42.    All of the foregoing conduct, as alleged, constitutes a willful violation of

 the FLSA, within the meaning of 29 U.S.C. § 255(a).

        43.    As a result of the foregoing, Plaintiff and the Collective have suffered

 damages.

        WHEREFORE, Plaintiff and all similarly situated employees who join this

        collective action demand:

               (a)     Designation of this action as a collective action on behalf of the

                       Plaintiff and the prospective Collective that he seeks to represent,

                       in accordance with the FLSA;

               (b)        Prompt issuance of notice pursuant to 29 U.S.C. § 216(b) to all

                       similarly situated members of the FLSA Collective, apprising them

                       of the pendency of this action and permitting them to assert timely

                       FLSA claims in this action by filing individual consent to sue

                       forms pursuant to 29 U.S.C. § 216(b);

               (c)        Equitable tolling of the statute of limitations from the date of the

                       filing of this complaint until the expiration of the deadline for

                       filing consent to sue forms under 29 U.S.C. § 216(b);

               (d)     Leave to add additional plaintiffs by motion, the filing of written

                       consent forms, or any other method approved by this Court;




                                              7
Case 6:19-cv-01316-RBD-TBS Document 1 Filed 07/17/19 Page 8 of 9 PageID 8




               (e)     Judgment against Defendant for an amount equal to the unpaid

                       overtime wages of Plaintiff and of opt-in Members of the

                       Collective at the applicable overtime rate;

               (f)     A declaratory judgment stating that the practices complained of

                       herein are unlawful under the FLSA;

               (g)     Judgment against Defendant for an amount equal to the unpaid

                       back wages of Plaintiff and of opt-in Members of the Collective at

                       the applicable overtime rate as liquidated damages;

               (h)     Judgment against Defendant, stating that its violations of the FLSA

                       were willful;

               (i)     To the extent liquidated damages are not awarded, an award of

                       prejudgment interest;

               (j)     All costs and attorney’s fees incurred in prosecuting these claims;

                       and

               (k)     For such further relief as this Court deems just and equitable.

                                JURY TRIAL DEMAND

       Plaintiff demands trial by jury as to all issues so triable.

       Dated this 17th day of July, 2019.

                                                Respectfully submitted,

                                                /s/Brandon J. Hill
                                                BRANDON J. HILL
                                                Florida Bar Number: 0037061
                                                WENZEL FENTON CABASSA, P.A.
                                                1110 N. Florida Avenue, Suite 300
                                                Tampa, Florida 33602


                                            8
Case 6:19-cv-01316-RBD-TBS Document 1 Filed 07/17/19 Page 9 of 9 PageID 9




                                      Main Number: 813-224-0431
                                      Direct Dial: 813-337-7992
                                      Facsimile: 813-229-8712
                                      Email: bhill@wfclaw.com
                                      Email: jcornell@wfclaw.com
                                      Attorneys for Plaintiff




                                  9
